Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Yuen on 1/25/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, at line 2: “a product flowing through an upstream pipeline;” is changed to --a product flowing through an upstream pipeline, wherein the product is a refined petroleum product;--
Claim 2 is cancelled.
Claim 5, at line 1: “products are” is changed to --product is--
Claim 10, at line 2: “the modelling” is changed to --a modelling--
Claim 11 is amended to depend from claim 10.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a pipeline interchange system as claimed, particularly including wherein at least one of the downstream pipelines returns the product upstream of the automated analyzer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,859,757 is considered the closest prior art and discloses a refined petroleum product flowing through an upstream pipeline (10), an automated analyzer (31, 33), and an automatic splitter (14, 16, 17, 18, 19, 21, and the associated electrical circuitry), but does not disclose “wherein at least one of the downstream pipelines returns the product upstream of the automated analyzer”.  Further, while the use of recirculation pipes (e.g., with respect to pumps) was generally known in the art at .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/25/2022